                                                                                    1 Martin J. Bishop (admitted pro hac vice)
                                                                                      Email: mbishop@reedsmith.com
                                                                                    2 Rebecca R. Hanson (admitted pro hac vice)
                                                                                      Email: rhanson@reedsmith.com
                                                                                    3 Abraham J. Souza (admitted pro hac vice)
                                                                                      Email: asouza@reedsmith.com
                                                                                    4 REED SMITH LLP
                                                                                      10 South Wacker Drive, 40th Floor
                                                                                    5 Chicago, IL 60606
                                                                                      Telephone: +1 312 207 1000
                                                                                    6 Facsimile: +1 312 207 6400

                                                                                    7 Attorneys for Defendants UnitedHealth Group
                                                                                      Inc., UnitedHealthcare, Inc., UnitedHealthcare
                                                                                    8 Insurance Company, UnitedHealthCare
                                                                                      Services, Inc., and UMR, Inc.
                                                                                    9

                                                                                   10                                UNITED STATES DISTRICT COURT
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                             NORTHERN DISTRICT OF CALIFORNIA

                                                                                   12                                     SAN FRANCISCO DIVISION
REED SMITH LLP




                                                                                   13                                                    Case No.: 3:17-cv-00183-VC
                                                                                      RACHEL CONDRY, JANCE HOY,
                                                                                   14 CHRISTINE ENDICOTT, LAURA BISHOP,                  [PROPOSED] ORDER GRANTING
                                                                                      FELICITY BARBER, and RACHEL CARROLL,               MOTION TO WITHDRAW APPEARANCE
                                                                                   15 on behalf of themselves and all others similarly   OF ABRAHAM J. SOUZA
                                                                                      situated,
                                                                                   16

                                                                                   17                       Plaintiffs,                  Honorable Vince Chhabria

                                                                                   18         vs.
                                                                                   19
                                                                                      UNITEDHEALTH GROUP INC.,
                                                                                   20 UNITEDHEALTHCARE, INC.,
                                                                                      UNITEDHEALTHCARE INSURANCE
                                                                                   21 COMPANY, UNITED HEALTHCARE
                                                                                      SERVICES, INC., and UMR, INC.,
                                                                                   22

                                                                                   23                       Defendants.
                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                       –1–
                                                                                                                     [PROPOSED] ORDER GRANTING
                                                                                                         MOTION TO WITHDRAW APPEARANCE OF ABRAHAM J. SOUZA
                                                                                    1                                        [PROPOSED] ORDER

                                                                                    2         Having considered the motion to withdraw appearance of Abraham J. Souza, the Court

                                                                                    3 hereby GRANTS the motion and directs the Clerk of Court to remove Mr. Souza from the service

                                                                                    4 list for the above-captioned matter.
                                                                                                                                                          ISTRIC
                                                                                    5                                                                TES D      TC
                                                                                        IT IS SO ORDERED.                                          TA
                                                                                    6




                                                                                                                                                                                 O
                                                                                                                                               S




                                                                                                                                                                                  U
                                                                                                                                             ED




                                                                                                                                                                                   RT
                                                                                    7
                                                                                                                                                                      ED




                                                                                                                                         UNIT
                                                                                                                                                                 T
                                                                                                  March 3, 2020
                                                                                        DATED: _______________________                                   GRAN
                                                                                                                                                       _______________________
                                                                                    8                                                                  The Honorable Vince Chhabria




                                                                                                                                                                                          R NIA
                                                                                                                                                       United States District Judge
                                                                                    9
                                                                                                                                                                           hhabr ia




                                                                                                                                          NO
                                                                                                                                                                  ince C
                                                                                                                                                       J u d ge V




                                                                                                                                                                                          FO
                                                                                   10




                                                                                                                                           RT




                                                                                                                                                                                      LI
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                                             ER



                                                                                                                                             H




                                                                                                                                                                                  A
                                                                                                                                                       N                              C
                                                                                   12                                                                      D IS T IC T        OF
                                                                                                                                                                 R
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28                                              –2–
                                                                                                                      [PROPOSED] ORDER GRANTING
                                                                                                          MOTION TO WITHDRAW APPEARANCE OF ABRAHAM J. SOUZA
